DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09-09-2022. These drawings are accepted.
Claim Objections
Claims 21 and 32 are objected to because of the following informalities: the terms “the shell” should read “the helmet shell”.  
Claim 21 is objected to because of the following informalities: the terms “the shield” should read “the protective shield”.  
Claims 23, 25 and 37 are objected to because of the following informalities: the terms “the shock absorbing element” should read “the resiliently deformable shock absorbing element”.  
Claim 32 is objected to because of the following informalities: the terms “said fastening arrangement” should read “said side fastening arrangement”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-27 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is rejected because it recites limitations “the shock absorbing element”. The limitations are vague and indefinite because there may be more than just one of shock absorbing element.
Claim 21 is also rejected because it recites limitations “the respective side” in line 22. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected because it recites limitations “the resiliently deformable shock absorbing element”. The limitations are vague and indefinite because there may be more than just one of shock absorbing element.
Claim 37 is rejected because it recites limitations “a resiliently deformable shock absorbing element” because it is not clear this limitations are the same at “a resiliently deformable shock absorbing element” in claim 21 or not.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Allowable Subject Matter
Claims 21-27 and 32-37 are free of the prior art and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: see applicant remark filed 09-09-2022, page 9. Thus, the closest prior arts could be De Harde (9,072,332) in view of Ide et al. (7,954,177), however, there is not any reason to use the fastening structure of Ide into De Harde structure. Thus, there is another way to modify Ide et al. (7,954,177) in view of De Harde (9,072,332), however, there is not any reason to make the shield surrounding the shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732